Name: Commission Regulation (EEC) No 2847/87 of 24 September 1987 amending Regulation (EEC) No 2342/86 on the marketing stage to which the average price for pig carcases refers
 Type: Regulation
 Subject Matter: animal product
 Date Published: nan

 No L 272/ 12 Official Journal of the European Communities 25. 9 . 87 COMMISSION REGULATION (EEC) No 2847/87 of 24 September 1987 amending Regulation (EEC) No 2342/86 on the marketing stage to which the average price for pig carcases refers Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2342/86 is hereby replaced by the following : 'Article 1 1 . The Community market price for pig carcases referred to in Article 4 (2) of Regulation (EEC) No 2759/75 shall be determined on the basis of the prices, excluding value added tax, paid to the suppliers of live pigs at delivery to the slaughterhouse. 2. The prices referred to in paragraph 1 shall include the value of the raw offals and residues and shall be expressed for 100 kilograms of cold pig carcases,  dressed according to the standard presentation referred to in Article 2 (1 ) of Regulation (EEC) No 3220/84, and  weighed and graded on the slaughterhouse hook, the recorded weight being converted into cold ­ carcase weight in accordance with the methods referred to in Article 2 of Commission Regulation (EEC) No 2967/85 (8). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Article 4 (4) and (6) thereof ; Whereas the marketing stage to which the average price for pig carcases refers is defined in Article 1 of Commis ­ sion Regulation (EEC) No 2342/86 (3) ; whereas exper ­ ience acquired in applying this provision has shown that it gives rise to different interpretations by the Member States ; whereas, therefore, the text should be clarified by specifying that, on the one hand, all of the costs incurred up to delivery of pigs to the slaughterhouse and, on the other hand, the value of the offals and residues, should be taken into account for the determination of prices for slaughtered pigs ; Whereas in order for the prices to be comparable they should refer to pig carcases presented in accordance with the standard presentation laid down in Article 2 ( 1 ) of Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (4), as amended by Regulation (EEC) No 3530/86 (*) ; whereas cold-carcase weight should be derived from warm-carcase weight in accordance with Article 2 ( 1 ) of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases (6) ; (8) OJ No L 285, 25. 10 . 1985, p. 39'. Article 2 This Regulation shall enter into force on 1 October 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 133, 21 . 5 . 1986, p. 39 . 0 OJ No L 203, 26. 7. 1986, p. 18 . (4) OJ No L 301 , 20 . 11 . 1984, p. 1 . 0 OJ No L 326, 21 . 11 . 1986, p. 8 . M OJ No L 285, 25. 10 . 1985, p. 39.